

117 HR 2422 IH: To move the April 15, 2021 estimated tax payment deadline to May 17, 2021 for individuals and corporations.
U.S. House of Representatives
2021-04-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 2422IN THE HOUSE OF REPRESENTATIVESApril 8, 2021Mr. Murphy of North Carolina introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo move the April 15, 2021 estimated tax payment deadline to May 17, 2021 for individuals and corporations.1.Delay of first scheduled individual estimated tax payment for 2021In the case of any taxable year beginning in 2021, the second column of the table in section 6654(c)(2) of the Internal Revenue Code of 1986 shall be applied by substituting May 17 for April 15.2.Delay of first scheduled corporate estimated tax payment for 2021In the case of any taxable year beginning in 2021, the second column of the table in section 6655(c)(2) of the Internal Revenue Code of 1986 shall be applied by substituting May 17 for April 15.